921 F.2d 272Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Bettie J. KLINE, Individually and as the Supervisor of theMail Room at the Correctional Institution located atHagerstown, Maryland, M.E. Printz, Individually and as theSupervisor of the Commissary Store at the CorrectionalInstitution located at Hagerstown, Maryland, Shirley Smith,Individually and as the Librarian at the CorrectionalInstitution located at Hagerstown, Maryland, Carolyn M.Suman, Individually and assigned to the Education Departmentat the Correctional Institution at Hagerstown, Maryland,Defendants-Appellees.
No. 90-6641.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Dec. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-83-882-K)
Aaron Holsey, appellant pro se.
Audrey J.S. Carrion, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Kline, CA-83-882-K (D.Md. July 26, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.